           Case 1:19-cr-00300-VSB Document 36
                                           35 Filed 04/20/20
                                                    04/17/20 Page 1 of 1
                                           U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                      April 17, 2020

By ECF

The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse                              4/20/2020
40 Foley Square
New York, NY 10007

   Re:      United States v. Darrel Harris, 19 CR 300 (DAB)

Dear Judge Broderick,

       The Government respectfully writes to request with the consent of the defendant a two-
week extension of the current briefing schedule on the defendant’s pending motion, as filed on
March 9, 2020, due to certain complications that have arisen in connection with the arrival of the
coronavirus pandemic in the metropolitan area of the City of New York. The parties are next
scheduled to appear before the Court on June 19, 2020 at 2:30 PM.

                               Current Schedule                            Proposed Schedule
         Government’s Response April 24, 2020                              May 8, 2020
         Defendant’s Reply     May 15, 2020                                May 29, 2020

                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney



                                         By:
                                               Thomas John Wright
                                               Assistant United States Attorney
                                               (212) 637-2295

cc: Robert Baum (Federal Defenders of New York, Inc.) (by ECF)
    Christopher Flood (Federal Defenders of New York, Inc.) (by email)
    Tamara Giwa (Federal Defenders of New York, Inc.) (by email)
